Case 1:21-cv-10029-NMG Document 1 Filed 01/06/21 Page 1 of 5

 

Pro Se | (Rev. 09/16) Complaint for'a Civil Case ~

7: PH! tl. 1: 3\
" UNITED STATES DISTRICT COURT

4 for the

Tine {t ( om) Laint \\

Boil 4 os One Reik | ) Case No.

a

 

(to be filled in by the Clerk's Office)

Plaintiff(s) Jury Trial: (check one) veh) ‘No
(Write the full name of each plaintiff who is filing this complaint. If
the names of all the plaintiffs cannot fit in the space above, please
write "see attached" in the space and attach an additional page

with the full list of names.)
Y) V Sawdea Lee emer hws
QCARL Lant2r, copeted of USMS
SGREENED

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

 

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed,

Name Te (oR Keir
Street Address 232 MA waa Road,
City and County OAK ae VAN

 

 

 

State and Zip Code Revere. 2708s achugetts
Telephone Number OR | Ss, /
E-mail Address

 

Page | of 5
Case 1:21-cv-10029-NMG Document1 Filed 01/06/21 Page 2 of 5

 

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case
B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant, include
the person's job or title (if own). Attach additional pages if needed.

Defendant No. 1

Name Qandoa lee Bonsall

Job or Title (if known) Street Tl coe wstzte Lethon! AV CAME

 

 

 

 

 

Address Reve e- NALS sachusedis
City and County OnlsST
State and Zip Code

Telephone Number E-mail

Address (if known)

 

Defendant No. 2 L
Name C ORL Lp £szey
Job or Title (fkown) Street 1/ Ce taf tO ft Pt. 2Wue—
Address Reve, Ac1fss Hteliesetts
City and County OLIST
State and Zip Code
Telephone Number E-mail
Address (if own)

Defendant No. 3
Name De iO Ll IAL SQ

Job or Title (if known) Street [ / CoN stk] 1) nf Avuew, MAE

 

 

 

 

 

 

 

Address Revere, Drinssachnsetdts
City and County GLAS

State and Zip Code

Telephone Number E-mail

Address (if known)

 

Defendant No. 4 Obatete fhe We tnes Reovgold
Name OT Cowekitebhon Averiuc—
KReverze C71Ass achusetts OLN ST
* uty ALS &
“e prable, Caxkgn) begeudut- 2522 qaint path 0
Yaw Derrable, neon && ELSE. A7UEC! As — Page 2 of 5
Case 1:21-cv-10029-NMG Document1 Filed 01/06/21 Page 3of5

2

 

Pro Se 1 (Rev, 09/16) Complaint for a Civil Case
(if more than one plaintiff is named in the complaint, attach an additional page providing the

same information for each additional plaintiff.)

iil.

2. The Defendant(s)

a.

If the defendant is an individual

 

 

The defendant, (name) _, is a citizen of the State of (name) . Oris a citizen of
omen, Sauelae Bowdsakt

nation,

If the LEALASS R wai 44 $ defendant is a
corporation Skehlo—

The defendant, (name) , is incorporated under
the laws of the State of ram) (QJ few ntLa— , and has its

principal place of business in the State Cae (nang)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
fetes ore than Yoo d 000, not counting interest and costs of court, because (explain):

Lied fon neat, ob Taek betondkert

Du Leip Wy Alecess et-and he 2eun Annoturtassess

* OVe__PiAl«

Statement of Claim

is) AN ft e¢

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and

te a pi and plain ort, PALIN of,each claim in a separate paragraph. Attach additional pages if needed.
Pentede Corfe foftris Cowr eV pba sl

Teer

Burl pefendentfo gustice, pefenthasst- ” Paionly

( /

OV OF 21 ~2.2, MRorrtoa, szeet Contlaterinecewr

Ants, cenitantd cyprf A C2 oie Sechign caption ce

Conse wt! thane $oi2: MANN, Flee SIVA

ASS 4

 

heather
dotentdarsl

Presume LEON ot abuse aotecn ,
Wt tS OF ow trtenban efany Fant ot Goalies

to the ert EGE «
bhaints $f Ceek hi bertdeupt- Ce tardonnified Page 4 of 5

$2t? erclent-A Lau) Hated and Qaen, af fio free. apd

Pe flesr .
Case 1:21-cv-10029-NMG Document 1 Filed 01/06/21 Page 4 of 5

 

Pro Se | (Rev. 09/16) Complaint for a Civil Case
IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed on the acts alleged and the basis for these amounts. Include any
punitive or exemplary OD cube t ts, and the reasons you claim you are ae to actual or

punitive money damages. Cpeks CbasKkcHLY2 Ahn S Wet
Hie. 2014s ableabed Ta? (test adealoas wt Pew ee wvelide ww
the Qn aniounsts, of any ache hay la4e4 Chadnyed fo Phe Acts «

Certification and Closing Heck. Ox Aol CASES For Shes AaMrouwts «

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

 

 

Date of signing:
ew (4 = Zo Qo
€
Signature of Plaintiff Zeta
Printed Name of Plaintiff orn Sat Cargo = PIHOSe xt
B. For Attorneys

Date of signing:

Signature of Attorney

 

Page 5 of 5
Case 1:21-cv-10029-NMG Document1 Filed 01/06/21 Page 5of5

 

Pro Se | (Rev. 09/16) Complaint for a Civil Case ]
Printed Name of Attorney a) / }

Bar Number k / |
Name of Law Firm

Street Address
State and Zip Code

 

 

 

 

 

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 5
